Exhibit 10.7

 

 

THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF
APPLICABLE STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION UNDER SUCH LAWS OR AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENT.

 

WARRANT TO PURCHASE COMMON STOCK

 

OF

 

FREIGHTCAR AMERICA, INC.

 

NO. W-[●]  [●],2020

 

THIS WARRANT CERTIFIES THAT, for value received, CO Finance LVS VI LLC, a
Delaware limited liability company, or its assigns (the “Holder”), is entitled
to subscribe for and purchase from FREIGHTCAR AMERICA, INC., a Delaware
corporation (the “Company”), a number of shares of the Company’s common stock,
par value $0.01 per share (“Common Stock”), equal to (a) 23.0% of the Common
Stock Deemed Outstanding on the date of any exercise of this Warrant less (b)
the aggregate number of shares of Common Stock previously issued from time to
time as a result of any partial exercise of this Warrant in accordance with the
terms set forth herein (collectively, the “Exercise Shares”), at a purchase
price per share of $0.01 (the “Exercise Price”), all subject to the terms,
conditions and adjustments set forth below in this Warrant.

 

This Warrant is being issued pursuant to the terms of the Warrant Acquisition
Agreement, dated as of October [●], 2020, by and between the Company and the
Holder (the “Warrant Agreement”). Certain capitalized terms used herein are
defined in Section 1 hereof. Capitalized terms not otherwise defined herein
shall have the meaning given to such terms in the Warrant Agreement. The
Exercise Shares are subject to adjustment as provided herein.

 

This Warrant is subject to the following terms and conditions:

 

1.       DEFINITIONS. As used herein, the following terms shall have the
following respective meanings:

 

(a)               “Aggregate Exercise Price” means an amount equal to the
product of (a) the number of Exercise Shares in respect of which this Warrant is
then being exercised pursuant to Section 2 hereof, multiplied by (b) the
Exercise Price.

 

(b)               “Business Day” means any day except a Saturday, Sunday or
other day on which commercial banks in New York City are authorized by law to
close.

 

(c)               “Change of Control” means: (i) a capital reorganization or
reclassification of the capital stock of the Company resulting in any Person or
group of Persons other than holders of the voting securities of the Company
outstanding immediately prior to such transaction, becoming the holder, directly
or indirectly, of more than 50% of the combined voting power of the outstanding
voting securities of the Company having the right to vote for the election of
members of the Board of Directors of the Company; (ii) a merger, consolidation
or reorganization or other similar transaction or series of related
transactions, in each case which results in the voting securities of the Company
outstanding immediately prior thereto representing immediately thereafter
(either by remaining outstanding or by being converted into voting securities of
the surviving or acquiring entity) less than 50% of the combined voting power of
the outstanding voting securities of the Company having the right to vote for
the election of members of the Board of Directors of the Company or such
surviving or acquiring entity outstanding immediately after such merger,
consolidation or reorganization; (iii) the issuance by the Company of shares of
capital stock of the Company, in a single transaction or series of related
transactions, representing at least 50% of the combined voting power of the
outstanding voting securities of the Company having the right to vote for the
election of members of the Board of Directors of the Company; or (iv) the
acquisition by any “person” (together with his, her or its Affiliates) or
“group” (within the meaning of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)), directly or indirectly, of the
beneficial ownership (as such term is defined in Rule 13d-3 promulgated under
the Exchange Act) of outstanding shares of capital stock and/or other equity
securities of the Company, in a single transaction or series of related
transactions (including, without limitation, one or more tender offers or
exchange offers), representing at least 50% of the combined voting power of the
outstanding voting securities of the Company having the right to vote for the
election of members of the Board of Directors of the Company; provided that a
transaction (or series of related transactions) consisting solely of the
issuance by the Company of equity securities of the Company for cash
consideration shall not be considered a Change of Control.



 

 

(d)               “Common Stock Deemed Outstanding” means, at any given time,
the sum of (a) the number of shares of Common Stock actually outstanding at such
time, plus (b) the number of shares of Common Stock issuable upon exercise of
Options actually outstanding at such time, plus (c) the number of shares of
Common Stock reserved for issuance under any equity incentive plan approved by
the Board of Directors of the Company at such time, regardless of whether the
shares of Common Stock are actually subject to outstanding Options or
Convertible Securities, plus (d) the number of shares of Common Stock issuable
upon conversion or exchange of Convertible Securities actually outstanding at
such time (treating as actually outstanding any Convertible Securities issuable
upon exercise of Options actually outstanding at such time), in each case,
regardless of whether the Options or Convertible Securities are actually
exercisable at such time, plus (e) the number of shares of Common Stock that may
be issued pursuant to any contract, agreement or arrangement of the Company in
effect at such time, including without limitation shares of Common Stock to be
issued in connection with any acquisition, joint venture, commercial
relationship or the acquisition or license by the Company of the securities,
businesses, property or other assets of another person or entity or pursuant to
any employee benefit plan assumed by the Company in connection with any such
acquisition; provided that Common Stock Deemed Outstanding at any given time
shall not include shares of Common Stock owned or held by or for the account of
the Company or any of its wholly owned subsidiaries

 

(e)               “Convertible Securities” means any securities (directly or
indirectly) convertible into or exchangeable for the Common Stock, but excluding
Options.

 

(f)                “Exercise Period” means the period commencing on the date
hereof and ending on the Expiration Date.

 

(g)               “Expiration Date” means ten (10) years from the date hereof.

 

(h)               “Fair Market Value” means, as of any particular date: (a) the
volume weighted average of the closing sales prices of the Common Stock for such
day on all U.S. securities exchanges on which the Common Stock may at the time
be listed; (b) if there have been no sales of the Common Stock on any such
exchange on any such day, the average of the highest bid and lowest asked prices
for the Common Stock on all such exchanges at the end of such day; (c) if on any
such day the Common Stock is not listed on a domestic securities exchange, the
closing sales price of the Common Stock as quoted on the OTC Bulletin Board, the
Pink OTC Markets or similar quotation system or association for such day; or (d)
if there have been no sales of the Common Stock on the OTC Bulletin Board, the
Pink OTC Markets or similar quotation system or association on such day, the
average of the highest bid and lowest asked prices for the Common Stock quoted
on the OTC Bulletin Board, the Pink OTC Markets or similar quotation system or
association at the end of such day; in each case, averaged over twenty (20)
consecutive Business Days ending on the Business Day immediately prior to the
day as of which “Fair Market Value” is being determined; provided that, if the
Common Stock is listed on any U.S. securities exchange, the term "Business Day"
as used in this sentence means Business Days on which such exchange is open for
trading. If at any time the Common Stock is not listed on any domestic
securities exchange or quoted on the OTC Bulletin Board, the Pink OTC Markets or
similar quotation system or association, the "Fair Market Value” of the Common
Stock shall be the fair market value per share as determined jointly by the
Company’s Board of Directors and the Holder.



 2 

 

(i)                 “Liquid Securities” means a class of securities registered
under Section 12(b) of the Exchange Act, which are listed or quoted for trading
on a national securities exchange.

 

(j)                 “Options” means any warrants or other rights or options to
subscribe for, acquire, purchase or otherwise be issued Common Stock or
Convertible Securities.

 

(k)               “Original Issue Date” means [●], 2020.

 

(l)                 “OTC Bulletin Board” means the Financial Industry Regulatory
Authority OTC Bulletin Board electronic inter-dealer quotation system.

 

(m)             “Person” means any individual, sole proprietorship, partnership,
limited liability company, corporation, joint venture, trust, incorporated
organization or government or department or agency thereof.

 

(n)               “Pink OTC Markets” means the OTC Markets Group Inc. electronic
inter-dealer quotation system, including OTCQX, OTCQB and OTC Pink.

 

(o)               “Securities Act” means the Securities Act of 1933, as amended.

 

2.       EXERCISE OF WARRANT.

 

2.1 Exercise. The rights represented by this Warrant may be exercised in whole
or in part at any time during the Exercise Period, by delivery of the following
to the Company at its address set forth above (or at such other address as it
may designate by notice in writing to the Holder):

 

(a)               an executed Notice of Exercise in the form attached hereto;

 

(b)               payment of the Exercise Price in cash (by wire transfer to the
account designated in writing by the Company) or by check; and

 

(c)               this Warrant.

 

Upon receipt by the Company of this Warrant and payment of the Exercise Price in
cash (by wire transfer to the account designated in writing by the Company) or
by check, or pursuant to Section 2.2, shares in certificated or book entry form
representing the Exercise Shares so purchased, registered in the name of the
Holder or Persons affiliated with the Holder, if the Holder so designates, shall
be issued and delivered to the Holder at the Company’s expense within three (3)
Business Days after such receipt.



 3 

 

The Person in whose name any certificate or book entry representing the Exercise
Shares that are to be issued upon exercise of this Warrant shall be deemed to
have become the holder of record of such shares on the date on which this
Warrant was surrendered and payment of the Exercise Price was made, irrespective
of the date of delivery of such shares.

 

2.2       Net Exercise. Notwithstanding any provisions herein to the contrary,
if the Fair Market Value of one Exercise Share issuable hereunder is greater
than the Exercise Price (at the date of calculation as set forth below), in lieu
of exercising this Warrant by payment of cash, the Holder may elect to receive
shares equal to the value (as determined below) of this Warrant (or the portion
thereof being canceled) by surrender of this Warrant at the principal office of
the Company together with the properly endorsed Notice of Exercise in which
event the Company shall issue to the Holder a number of Exercise Shares computed
using the following formula:

 

X = Y (A-B)

A

 

Where X = the number of Exercise Shares to be issued to the Holder

 

Y =the number of Exercise Shares purchasable under the Warrant or, if only a
portion of the Warrant is being exercised, the portion of the Warrant being
canceled (at the date of such calculation)

 

A =the Fair Market Value of one Exercise Share purchasable under the Warrant (at
the date of such calculation)

 

 B =Exercise Price (as adjusted to the date of such calculation)

 

The Company acknowledges that the provisions of this Section 2.2 are intended,
in part, to ensure that a full or partial exchange of this Warrant pursuant to
this Section 2.2 will qualify as a conversion, within the meaning of paragraph
(d)(3)(iii) of Rule 144 under the Securities Act. At the request of the Holder,
the Company will accept reasonable modifications to the exchange procedures
provided for in this Section in order to accomplish such intent. For all
purposes of this Warrant (other than this Section 2), any reference herein to
the exercise of this Warrant shall be deemed to include a reference to the
exchange of this Warrant for Exercise Shares in accordance with the terms of
this Section 2.2.

 

2.3       Automatic Exercise.

 

(a)       Change of Control. In the event of a Change of Control, if the fair
market value of the consideration payable in connection with such Change of
Control for each share of Common Stock is greater than the per share Exercise
Price hereunder, the Company may elect by providing proper notice pursuant to
Section 3.4 hereof (“Auto-Exercise Notice”) to cause this Warrant to be
automatically exercised (even if this Warrant is not surrendered), in lieu of an
exercise in accordance with Section 2.1 or Section 2.2, upon consummation of
such Change of Control to the extent that any portion of the Warrant remains
unexercised at the time of the consummation of the Change of Control. The Holder
shall be entitled to receive consideration in the amount equal to the difference
between the consideration payable in connection with such Change of Control for
the Exercise Shares, if exercised, and the Aggregate Exercise Price for such
Exercise Shares. The consideration payable to the Holder in connection with this
Section 2.3(a) shall be in the same form as the consideration distributed to
holders of Common Stock in connection with such Change of Control; provided
that, if the consideration distributed to holders of Common Stock in connection
with such Change of Control consists of consideration other than cash or Liquid
Securities (or a combination thereof), the consideration payable to the Holder
in connection with this Section 2.3(a) shall be an amount of cash payable by the
Company equal to the aggregate Fair Market Value of the Exercise Shares minus
the Aggregate Exercise Price. To the extent this Warrant or any portion thereof
is automatically exercised pursuant to this Section 2.3(a), the Company agrees
to promptly notify the Holder of the amount and form of consideration payable to
the Holder in connection with such Change of Control. This Warrant shall
terminate in connection with a deemed exercise pursuant to this Section 2.3. If
the fair market value of the consideration payable in connection with a Change
of Control for each share of Common Stock is equal to or less than the per share
Exercise Price, this Warrant will expire upon the consummation of a Change of
Control to the extent this Warrant has not been previously exercised as to all
Exercise Shares subject hereto.



 4 

 

(b)       Expiration Date. To the extent that there has not been an exercise of
this Warrant pursuant to this Section 2, any portion of the Warrant that remains
unexercised shall be exercised automatically in whole (not in part), upon the
Expiration Date in the manner set forth in Section 2.2.

 

2.4       Delivery of New Warrant. Unless the purchase rights represented by
this Warrant shall have expired or shall have been fully exercised, the Company
shall, at the time of delivery of the shares representing the Exercise Shares
being issued in accordance with this Section 2, deliver to the Holder a new
Warrant evidencing the rights of the Holder to purchase the unexpired and
unexercised Exercise Shares called for by this Warrant. Such new Warrant shall
in all other respects be identical to this Warrant.

 

3.                  COVENANTS OF THE COMPANY.

 

3.1       Covenants as to Exercise Shares. The Company covenants and agrees that
all Exercise Shares that may be issued upon the exercise of the rights
represented by this Warrant will, upon issuance, be validly issued and
outstanding, fully paid and nonassessable. The Company further covenants and
agrees that the Company will at all times during the Exercise Period have
authorized and reserved, free from preemptive rights, a sufficient number of
Exercise Shares to provide for the exercise of the rights represented by this
Warrant. If at any time during the Exercise Period the number of authorized but
unissued Exercise Shares shall not be sufficient to permit exercise of this
Warrant, the Company will take such corporate action as may, in the opinion of
its counsel, be necessary to increase its authorized but unissued Exercise
Shares to such number of shares as shall be sufficient for such purposes.

 

3.2       Expenses and Taxes. The Company shall pay all reasonable and
documented expenses, taxes and owner charges payable in connection with the
preparation, issuance and delivery of certificates (if any) for the Exercise
Shares and any new Warrants.

 

3.3       No Impairment. Except and to the extent as waived or consented to by
the Requisite Holders, the Company will not adopt any amendment to its
certificate of incorporation or by-laws which has as a principal purpose thereof
the disproportionate and adverse treatment of the Holder or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms to be observed or performed
hereunder by the Company, but will at all times in good faith assist in the
carrying out of all the provisions of this Warrant and in the taking of all such
action as may be necessary or appropriate in order to protect the exercise
rights of the Holder as set forth herein against impairment.



 5 

 

3.4       Notices. Prior to (a) any taking by the Company of a record of the
holders of any class of securities for the purpose of determining the holders
thereof who are entitled to receive any dividend or other distribution, (b) a
Change of Control, (c) the issuance by the Company of any shares of Common
Stock, Options, Convertible Securities or any other equity securities of the
Company, in each case that would result in an adjustment pursuant to Section 4
to the number of Exercise Shares issuable upon exercise of this Warrant, the
Company shall send to the Holder, at least thirty (30) days prior to the date of
any such action, a notice specifying the date on which any such proposed action
is to be taken and, in the case of a Change of Control, whether the Company
intends to exercise its automatic exercise rights under Section 2.3(a) upon the
Change of Control.

 

4.                  EFFECT OF CERTAIN EVENTS ON EXERCISE SHARES.

 

4.1       Adjustment to Exercise Shares Upon Reorganization, Reclassification,
Consolidation or Merger. In the event of any (i) capital reorganization of the
Company, (ii) reclassification of the stock of the Company (other than a change
in par value or from par value to no par value or from no par value to par value
or as a result of a stock dividend or subdivision, split-up or combination of
shares), (iii) consolidation or merger of the Company with or into another
Person, (iv) sale of all or substantially all of the Company’s assets to another
Person or (v) other similar transaction, in each case which entitles the holders
of Common Stock to receive (either directly or upon subsequent liquidation)
stock, securities or assets with respect to or in exchange for Common Stock,
each Warrant shall, immediately after such reorganization, reclassification,
consolidation, merger, sale or similar transaction, remain outstanding and shall
thereafter, in lieu of or in addition to (as the case may be) the number of
Exercise Shares then exercisable under this Warrant, be exercisable for the kind
and number of shares of stock or other securities or assets of the Company or of
the successor Person resulting from such transaction to which the Holder would
have been entitled upon such reorganization, reclassification, consolidation,
merger, sale or similar transaction if the Holder had exercised this Warrant in
full immediately prior to the time of such reorganization, reclassification,
consolidation, merger, sale or similar transaction and acquired the applicable
number of Exercise Shares then issuable hereunder as a result of such exercise
(without taking into account any limitations or restrictions on the
exercisability of this Warrant); and, in such case, appropriate adjustment (in
form and substance satisfactory to the Holder) shall be made with respect to the
Holder’s rights under this Warrant to insure that the provisions of this Warrant
shall thereafter be applicable, as nearly as possible, to any shares of stock,
securities or assets thereafter acquirable upon exercise of this Warrant. The
provisions of this Section 4.1 shall similarly apply to successive
reorganizations, reclassifications, consolidations, mergers, sales or similar
transaction. The Company shall not effect any such reorganization,
reclassification, consolidation, merger, sale or similar transaction unless,
prior to the consummation thereof, the successor Person (if other than the
Company) resulting from such reorganization, reclassification, consolidation,
merger, sale or similar transaction, shall assume, by written instrument
substantially similar in form and substance to this Warrant and satisfactory to
the Holder, the obligation to deliver to the Holder such shares of stock,
securities or assets which, in accordance with the foregoing provisions, such
Holder shall be entitled to receive upon exercise of this Warrant.
Notwithstanding anything to the contrary contained herein, with respect to any
corporate event or other transaction contemplated by the provisions of this
Section 4.1, the Holder shall have the right to elect, prior to the consummation
of such event or transaction, to give effect to the exercise rights contained in
Section 2 instead of giving effect to the provisions contained in this Section
4.1 with respect to this Warrant.

 

4.2       Dividends and Distributions. Subject to the provisions of Section 4.1,
as applicable, if the Company shall, at any time or from time to time after the
Original Issue Date, make or declare, or fix a record date for the determination
of holders of Common Stock entitled to receive, a dividend or any other
distribution payable in securities of the Company (other than a dividend or
distribution of shares of Common Stock, Options or Convertible Securities in
respect of outstanding shares of Common Stock), cash or other property, then,
and in each such event, provision shall be made so that the Holder shall receive
upon exercise of the Warrant, in addition to the number of Exercise Shares
receivable thereupon, the kind and amount of securities of the Company, cash or
other property which the Holder would have been entitled to receive had the
Warrant been exercised in full for Exercise Shares on the date of such event and
had the Holder thereafter, during the period from the date of such event to and
including the Exercise Date, retained such securities, cash or other property
receivable by them as aforesaid during such period, giving application to all
adjustments called for during such period under this Section 4.2 with respect to
the rights of the Holder; provided that no such provision shall be made if the
Holder receives, simultaneously with the distribution to the holders of Common
Stock, a dividend or other distribution of such securities, cash or other
property in an amount equal to the amount of such securities, cash or other
property as the Holder would have received if the Warrant had been exercised in
full for Exercise Shares on the date of such event.



 6 

 

4.3       Certificate as to Adjustment.

 

(a)                As promptly as reasonably practicable following any
adjustment to the Exercise Shares, but in any event not later than five (5)
Business Days thereafter, the Company shall furnish to the Holder a certificate
of an executive officer setting forth in reasonable detail such adjustment and
the facts upon which it is based and certifying the calculation thereof.

 

(b)                As promptly as reasonably practicable following the receipt
by the Company of a written request by the Holder, but in any event not later
than five (5) Business Days thereafter, the Company shall furnish to the Holder
a certificate of an executive officer certifying the Exercise Price then in
effect and the number of Exercise Shares or the amount, if any, of other shares
of stock, securities or assets then issuable upon exercise of the Warrant.

 

5.                   FRACTIONAL SHARES. No fractional shares shall be issued
upon the exercise of this Warrant as a consequence of any adjustment pursuant
hereto. All Exercise Shares (including fractions) issuable upon exercise of this
Warrant may be aggregated for purposes of determining whether the exercise would
result in the issuance of any fractional share. If, after aggregation, the
exercise would result in the issuance of a fractional share, the Company shall,
in lieu of issuance of any fractional share, pay the Holder otherwise entitled
to such fraction a sum in cash equal to the product resulting from multiplying
the then current Fair Market Value of an Exercise Share by such fraction.

 

6.                   NO STOCKHOLDER RIGHTS. This Warrant in and of itself shall
not entitle the Holder to any rights as a stockholder of the Company, and prior
to the issuance to the Holder of the Exercise Shares to which the Holder is then
entitled to receive upon the due exercise of this Warrant, the Holder shall not
be entitled to vote or be deemed the holder of shares of capital stock of the
Company for any purpose, nor shall anything contained in this Warrant be
construed to confer upon the Holder, as such, any of the rights of a stockholder
of the Company or any right to vote, give or withhold consent to any corporate
action (whether any reorganization, issue of stock, reclassification of stock,
consolidation, merger, conveyance or otherwise), receive notice of meetings, or
subscription rights, or otherwise; provided that, in the event the Company
declares a dividend during the Exercise Period, the Holder shall be entitled to
participate in such dividend in accordance with Section 4.2 hereof.

 

7.                   COMPLIANCE WITH THE SECURITIES ACT; LEGEND. The Holder, by
acceptance of this Warrant, agrees to comply in all respects with the provisions
of this Section 7 and the restrictive legend requirements set forth on the face
of this Warrant. This Warrant and all Exercise Shares issued upon exercise of
this Warrant (unless registered under the Securities Act) shall be stamped or
imprinted with a legend in substantially the following form:



 7 

 

THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF
APPLICABLE STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION UNDER SUCH LAWS OR AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENT.

 

8.                  TRANSFER OF WARRANT. Subject to applicable laws and the
restriction on transfer set forth on the first page of this Warrant and the
Warrant Agreement, this Warrant and all rights hereunder are transferable, in
whole or in part, by the Holder in person or by duly authorized attorney, upon
delivery of this Warrant and the form of assignment attached hereto to any
transferee designated by Holder.

 

9.                  LOST, STOLEN, MUTILATED OR DESTROYED WARRANT. If this
Warrant is lost, stolen, mutilated or destroyed, the Company may, on such terms
as to indemnity or otherwise as it may reasonably impose (which shall, in the
case of a mutilated Warrant, include the surrender thereof), issue a new Warrant
of like denomination and tenor as the Warrant so lost, stolen, mutilated or
destroyed.

 

10.              NOTICES, ETC. Any notice required or permitted hereunder shall
be given in writing and shall be conclusively deemed effectively given upon
personal delivery or delivery by courier, or on the first Business Day after
transmission if sent by confirmed facsimile transmission, or four (4) Business
Days after deposit in the United States mail, by registered or certified mail,
postage prepaid, addressed (i) if to the Company, at the Company’s address as
set forth in the Warrant Agreement, and (ii) if to the Holder, at the Holder’s
address as set forth in the Warrant Agreement, or at such other address as the
Company or Holder may designate by advance written notice.

 

11.              AMENDMENT AND WAIVER. Any term of this Warrant may be amended
or waived with the written consent of the Company and the Requisite Holders.

 

12.              GOVERNING LAW. This Warrant and all rights, obligations and
liabilities hereunder shall be governed by and construed in accordance with the
Delaware General Corporation Law as to matters within the scope thereof, and as
to all other matters shall be governed by, and construed in accordance with, the
internal laws of the State of New York, without reference to principles of
conflict of laws or choice of laws.

 

[signature page follows]

 

 

 

 

 

 8 

 



IN WITNESS WHEREOF, the Company and the Holder have each caused this Warrant to
be executed by its duly authorized officer as of the date first above written.

 

  FREIGHTCAR AMERICA, INC.                     By:      Name:     Title:        
  CO FINANCE LVS VI LLC                 By:      Name:     Title:  

 

 

 

 

 

 

 

 



[Signature Page to Warrant]

 

 

NOTICE OF EXERCISE

 

1.a. ☐ The undersigned hereby elects to purchase a number of shares of Common
Stock, par value $0.01 per share (the “Securities”), of FreightCar America, Inc.
(the “Company”) equal to ___% of the Common Stock Deemed Outstanding pursuant to
the terms of the attached Warrant, and tenders herewith payment of the exercise
price in full.

 

1.b ☐ The undersigned hereby elects to purchase a number of shares of Common
Stock, par value $0.01 per share (the “Securities”), of FreightCar America, Inc.
(the “Company”) equal to ___% of the Common Stock Deemed Outstanding pursuant to
the terms of the net exercise provisions set forth in Section 2.2 of the
attached Warrant.

 

2.       Please issue said shares of Common Stock in the name of the undersigned
or in such other name as is specified below:

 

 



      (Name)                       (Address)                             (Date)
  (Signature)                 (Print name)      

 

 



 

 

ASSIGNMENT FORM

 

(To assign the foregoing Warrant or a portion thereof, execute this form and
supply required information. Do not use this form to purchase shares.)

 

FOR VALUE RECEIVED, the foregoing Warrant (or portion thereof) and all rights
evidenced thereby are hereby assigned to

 

Name:       (“Assignee”)     (Please Print)               Address:            
(Please Print)    

 

Assignee agrees to take and hold the Warrant and any shares of stock to be
issued upon exercise of the rights thereunder subject to, and to be bound by,
the terms and conditions set forth in the Warrant to the same extent as if
Assignee were the original holder thereof.

 

Dated: ___________, 20__

 

Holder’s
Signature:               Holder’s
Address:               Assignee’s
Signature:               Assignee’s
Address:      

 

 

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant (or portion thereof).

 

 

 

 



 

